FILED
                             NOT FOR PUBLICATION                             MAR 10 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LAURA REYES-ORTIZ,                                No. 08-71652

               Petitioner,                        Agency No. A073-993-010

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Laura Reyes-Ortiz, a native and citizen of Guatemala, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her motion to reopen deportation



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
proceedings conducted in absentia. We have jurisdiction under 8 U.S.C. § 1252.

We review for abuse of discretion the denial of a motion to reopen. Lara-Torres v.

Ashcroft, 383 F.3d 968, 972 (9th Cir. 2004), amended by 404 F.3d 1105 (9th Cir.

2005). We deny the petition for review.

      The agency did not abuse its discretion in denying Reyes-Ortiz’s motion to

reopen based on lack of notice where the record establishes that she was personally

served with an Order to Show Cause (“OSC”) and Notice of Hearing, written in

both English and Spanish. There was no statutory requirement that the OSC be

orally translated. See 8 U.S.C. § 1252b(a)(2), (3) (1995); see also Matter of

Hernandez, 21 I. & N. Dec. 224, 226-27 (BIA 1996).

      Reyes-Ortiz’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                          2                                     08-71652